Case 4:20-cv-00467-SDJ Document 17 Filed 11/16/20 Page 1 of 1 PageID #: 131




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

THE TRANSPARENCY PROJECT                   §
     .
                                           §
v.                                         §   CIVIL NO. 4:20-CV-467-SDJ
                                           §
U.S. DEPARTMENT OF JUSTICE,                §
ET AL.                                     §

                                      ORDER

      In light of the parties’ Response to October 6, 2020 Order, (Dkt. #16), it is

hereby ORDERED that the Court’s Order Governing Proceedings, (Dkt. #14), is

VACATED. A preliminary scheduling order will be issued by separate order.

         So ORDERED and SIGNED this 16th day of November, 2020.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE
